                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
REUBEN WADE,                                  :     CIVIL ACTION
                                              :
                           Plaintiff,         :
                                              :
                      v.                      :     No. 17-4875
                                              :
RYAN MCCARTHY, Acting Secretary of the        :
Department of the Army,                       :
                                              :
                           Defendant.         :
                                              :

                                          ORDER

              AND NOW, this      29th day of October, 2018, upon consideration of Defendant

Ryan McCarthy’s, Acting Secretary of the Department of the Army (the “Army”), Motion for

Summary Judgment (Doc. No. 19), Plaintiff Reuben Wade’s (“Wade”) Memorandum of Law in

Opposition, the Army’s Reply Brief, and Wade’s Sur-reply, it is hereby ORDERED that:

              1.     the Army’s Motion for Summary Judgment is GRANTED; and

              2.     the Clerk of Court shall mark this case CLOSED.




                                                  BY THE COURT:



                                                  /s/ Robert F. Kelly
                                                  ROBERT F. KELLY
                                                  SENIOR JUDGE
